DocuSign Envelope ID: 14D00CCC-4D31-40B9-BB87-02CE16CBA6A6

Exhibit 10.26

 

AMENDMENT EXECUTION PAGE

Plan Name:         Amphenol Corporation Employee Savings/401(k) Plan (the
"Plan")

Employer:           Amphenol Corporation

[Note: These execution pages are to be completed in the event the Employer
modifies any prior election(s) or makes a new election(s) in this Adoption
Agreement. Attach the amended page(s) of the Adoption Agreement to these
execution pages.]

The following section(s) of the Plan are hereby amended effective as of the
date(s) set forth below:

 

 

Section Amended

Effective Date

ADDITIONAL PROVISIONS ADDENDUM

01/01/2020

 

 

 

 

 

IN WITNESS WHEREOF, the Employer has caused this Amendment to be executed on the
date given below.

 

 

 

 

 

Employer:

Amphenol Corporation

    

Employer:

Amphenol Corporation

 

 

 

 

 

 

 

 

 

 

By:

/s/ Lily Mao

 

By:

 

 

 

 

 

 

 

 

 

 

 

Title:

Corporate Sr. HR Director

 

Title:

 

 

 

 

 

 

 

 

 

 

 

Date:

December 21, 2019

 

Date:

 

 

Note: Only one authorized signature is required to execute this Adoption
Agreement unless the Employer's corporate policy mandates two authorized
signatures.

 

 

 

 

 

Accepted by:

Fidelity Management Trust Company, as Trustee

    

 

 

 

 

 

 

 

 

 

 

 

 

By:

/s/ Joan M. Berning

 

Date:

December 23, 2019

 

 

 

 

 

 

 

 

 

 

Title:

Authorized Signatory

 

 

 





Volume Submitter Defined Contribution Plan – 10/2014

PS Plan

85085-1576113141AA

 2014 FMR LLC

All rights reserved

1



DocuSign Envelope ID: 14D00CCC-4D31-40B9-BB87-02CE16CBA6A6

ADDITIONAL PROVISIONS ADDENDUM

 

for

 

Plan Name: Amphenol Corporation Employee Savings/401(k) Plan

(a)          Additional Provision(s) –  The following provisions supplement
and/or, to the degree described herein, supersede other provisions of this
Adoption Agreement and the Basic Plan Document in the following manner:

(1)  The following replaces Subsection 1.05(a):

(a)          Compensation Exclusions –  Compensation shall exclude the following
item(s):

(1)          Reimbursements or other expense allowances.

(2)          Fringe benefits (cash and non-cash).

(3)          Moving expenses.

(4)          Deferred compensation.

(5)          Welfare benefits.

(6)          The value of restricted stock or of a qualified or a non-qualified
stock option granted to an Employee by the Employer to the extent such value is
includable in the Employee's taxable income.

(7)          Severance pay received prior to termination of employment.
(Severance pay received following termination of employment is a severance
amount as described in Subsection 2.01(k) which is always excluded.)

(8)          The following other items are excluded from Compensation (List
separately any items excluded from Compensation only for a particular group of
employees and provide a description of that group.):

Sign on Bonus, Referral Bonus

Note: The Participant group(s) identified above must be clearly defined in a
manner that will not violate  the definite predetermined allocation formula
requirement of Treasury Regulation Section 1.401-1(b)(1)(ii).

Note: If the Employer has selected Safe Harbor Matching Employer Contributions
or 401(k) Safe Harbor Formula any exclusion listed above must be a permitted
exclusion under Section 1.414(s)-1(d)(2) of the Treasury Regulations. If the
Employer has selected Safe Harbor Matching Employer Contributions, a Participant
must also be permitted to make Deferral Contributions under the Plan sufficient
to receive the full 401(k) Safe Harbor Matching Employer Contribution,
determined as a percentage of Compensation meeting the requirements of Code
Section 414(s).

Note: Compensation must be tested to show that it meets the requirements of Code
Section 414(s) or, unless 401(k) Safe Harbor Formula has been selected, the
allocations must be tested to show that they meet the general test under
regulations issued under Code Section 401(a)(4). With respect to
Matching  Employer Contributions (other than 401(k) Safe Harbor Matching
Employer Contributions), Compensation for purposes of applying the limitations
on Matching Employer Contributions described in Section 6.10 of the Basic Plan
Document (for deemed satisfaction of the "ACP" test), must be tested to show
that it meets the requirements of Code Section 414(s).

(2)  The following shall be added as Section 1.07(b):

(b)          Additional Automatic Enrollment Provisions –  Except as provided in
(c) below, automatic enrollment made in accordance with Section 5.03(c) of the
Basic Plan Document is subject to the following:

 





Volume Submitter Defined Contribution Plan – 10/2014

PS Plan

85085-1576113141AA

 2014 FMR LLC

All rights reserved

2



DocuSign Envelope ID: 14D00CCC-4D31-40B9-BB87-02CE16CBA6A6

(1)          An initial pre-tax Deferral Contribution of 3.00% will be made for:

(A)         Newly-eligible Employees 35 days after such Employee’s date of hire,
but no sooner than such Employee’s Entry Date.

(B)         Active Participants (who are not suspended from making Deferral
Contributions), beginning on 03/03/2018 if they meet any of the following
criteria:

(i)           They are without a deferral election or have a zero election on
file.

(C)         Each Eligible Employee having a Reemployment Commencement Date will
be treated as follows for purposes of the above-described automatic enrollment
contributions:

(i)           Shall be automatically enrolled later of 30 days from date of
rehire or Entry Date.

Note: If the Employer has elected a QACA in Option 1.07(a)(6)(D), then after the
effective date  of this election, any Participant automatically enrolled
pursuant to this subparagraph (C) who was automatically enrolled under the QACA
at the time of leaving employment shall be automatically enrolled at the same
rate in effect immediately prior to his leaving employment plus any increases
missed in accordance with paragraph (2) below (if applicable) prior to his
Reemployment.

(c)          Exceptions to Automatic Deferral Provisions– The provisions of
Subsection 1.07(b) shall be applied differently to the groups of Eligible
Employees as specified below.

Note:     The Participant group(s) identified below must be clearly defined in a
manner that will not violate  the definite predetermined allocation formula
requirement of Treasury Regulation Section 1.401- 1(b)(1)(ii).

(1)          The following group of Eligible Employees shall have automatic
enrollment apply differently to them according to the provisions in (A) and (B)
below:

Employees of the AAOH Division.

(A)         An initial pre-tax Deferral Contribution of 0% will be made for:

(i)           Newly-eligible Employees 35 days after such Employee’s date of
hire, but no sooner than such Employee’s Entry Date.

(ii)          Active Participants (who are not suspended from making Deferral
Contributions), beginning on 03/03/2018 if they meet any of the following
criteria:

(I)          They are without a deferral election or have a zero election on
file.

(iii)         Each Eligible Employee having a Reemployment Commencement Date
will be treated as follows for purposes of the above-described automatic
enrollment contributions:

(I)          Shall be automatically enrolled later of 30 days from date of
rehire or Entry Date.

Note: If the Employer has elected a QACA in Option 1.07(a)(6)(D), then after the
effective date of this election, any Participant automatically enrolled under
the Plan who was automatically enrolled under the QACA at the time of leaving
employment shall be automatically enrolled at the same rate in effect
immediately prior to his leaving employment plus any increases missed in
accordance with paragraph (B) below (if applicable) prior to his Reemployment.

(3)  The following replaces Subsection 1.11(a)(1):

 





Volume Submitter Defined Contribution Plan – 10/2014

PS Plan

85085-1576113141AA

 2014 FMR LLC

All rights reserved

3



DocuSign Envelope ID: 14D00CCC-4D31-40B9-BB87-02CE16CBA6A6

(1)          Non-Discretionary Matching Employer Contributions - As indicated
within the following for each group of “eligible” Participants, the Employer
shall make a Matching Employer Contribution on behalf of each "eligible"
Participant in an amount equal to the percentage, of the eligible contributions
made by the "eligible" Participant during the Contribution Period:

(A)          Flat Percentage Match

(i)        Flat percentage match of 50.00% shall be allocated only to the
"eligible" Participants described below:

All participants except employees covered by a collective bargaining agreement
(International Association of Machinists and Aerospace Workers, Sidney Lodge No.
1529 (Amphenol Sidney Union); International Brotherhood of Electrical Workers,
Local 2015 (Amphenol RF union); The United Steelworkers, Local Union #9428 (TFC
Union)..

Limit on Non-Discretionary Matching Employer Contributions for the group of
“eligible” Participants described above:

(I)          Contributions in excess of 6.00% of the "eligible" Participant's
Compensation for the Contribution Period shall not be considered for
non-discretionary Matching Employer Contributions.

(II)         Matching Employer Contributions for each "eligible" Participant for
each Plan Year shall be limited to $__.

(B)           Flat Percentage Match

(i)        Flat percentage match of 50.00% shall be allocated only to the
"eligible" Participants described below:

1). Effective 1/1/2020, a union employee at International Association of
Machinists and Aerospace Workers, Sidney Lodge No. 1529 (Amphenol Sidney Union),
hired or rehired on or after January 1, 2014.

Limit on Non-Discretionary Matching Employer Contributions for the group of
“eligible” Participants described above:

(I)          Contributions in excess of 3.00% of the "eligible" Participant's
Compensation for the Contribution Period shall not be considered for
non-discretionary Matching Employer Contributions.

(II)         Matching Employer Contributions for each "eligible" Participant for
each Plan Year shall be limited to $__.

(C)          Flat Percentage Match

(i)        Flat percentage match of 50.00% shall be allocated only to the
"eligible" Participants described below:

1). Effective 1/1/2019, a union employee at International Brotherhood of
Electrical Workers, Local 2015 (Amphenol RF union) hired or rehired on or after
January 1, 2016; 2). Effective 1/1/2020, a union employee at The United
Steelworkers, Local Union #9428 (TFC Union) hired or rehired on or after
9/1/2013.

Limit on Non-Discretionary Matching Employer Contributions for the group of
“eligible” Participants described above:





Volume Submitter Defined Contribution Plan – 10/2014

PS Plan

85085-1576113141AA

 2014 FMR LLC

All rights reserved

4



DocuSign Envelope ID: 14D00CCC-4D31-40B9-BB87-02CE16CBA6A6

(I)          Contributions in excess of 2.00% of the "eligible" Participant's
Compensation for the Contribution Period shall not be considered for
non-discretionary Matching Employer Contributions.

(II)         Matching Employer Contributions for each "eligible" Participant for
each Plan Year shall be limited to $__.

Note: The Employer may be required to satisfy the nondiscriminatory benefits
requirement of Code Section 401(a)(4).

(4)  The following replaces Subsection 1.12(a):

(a)          Fixed Formula:

(1)          Fixed Percentage Employer Contribution - For each Contribution
Period, the Employer shall contribute for each "eligible" Participant (except as
otherwise provided in (A)(i) below) a percentage of such "eligible"
Participant's Compensation equal to:

(A)         0.00%  (not to exceed 25%) to all “eligible” Participants, except as
provided in (i) below.

Note: The eligible group(s) defined below must be definitely determinable and
cannot be subject to the discretion of the Employer. In addition, the design of
the classifications cannot be such that the only Non-Highly Compensated
Employees benefiting under the Plan are those with the lowest compensation
and/or the shortest periods of service and who may represent the minimum number
of such employees necessary to satisfy coverage under Code Section 410(b).

(i)           Different percentages for different groups of "eligible"
Participants as follows:

(I)           For each Plan Year, the Employer shall contribute for the
following "eligible" Participant(s) an amount equal to 3.00%  (not to exceed
25%) of each such "eligible" Participant's Compensation:

1). Effective 1/1/2020, a union employee at International Association of
Machinists and Aerospace Workers, Sidney Lodge No. 1529 (Amphenol Sidney Union),
hired or rehired on or after January 1, 2014.

(II)         For each Plan Year, the Employer shall contribute for the following
"eligible" Participant(s) an amount equal to 2.00%  (not to exceed 25%) of each
such "eligible" Participant's Compensation:

1). Effective 1/1/2016, a union employee at International Brotherhood of
Electrical Workers, Local 2015 (Amphenol RF union) hired or rehired on or after
1/1/2016   2). Effective 1/1/2017, a union employee at The United Steelworkers,
Local Union #9428 (TFC Union) hired or rehired on or after 9/1/2013.

(ii)         To the extent the allocation formula does not apply to all
Participants under the Plan, the Employer may be required to restructure the
Plan, as permitted by the regulations under Code Section 401(a)(4), to satisfy
the nondiscriminatory benefits requirement of that Code Section. If the Plan can
be restructured to satisfy the nondiscriminatory benefits requirements, then the
Plan will generally satisfy a design-based safe harbor pursuant to the
regulations under Code Section 401(a)(4). If the Plan cannot be restructured to
satisfy the nondiscriminatory benefits requirements, the Plan shall be required
to satisfy the nondiscriminatory amount requirement by testing in accordance
with Section 1.401(a)(4)-2(a) of the Treasury Regulations. If the Plan is
required to pass



Volume Submitter Defined Contribution Plan – 10/2014

PS Plan

85085-1576113141AA

 2014 FMR LLC

All rights reserved

5



DocuSign Envelope ID: 14D00CCC-4D31-40B9-BB87-02CE16CBA6A6

cross-testing in accordance with Section 1.401(a)(4)-8 of the Treasury
Regulations to satisfy the nondiscriminatory amount requirement and the Plan
does not meet the exception found in Section 1.401(a)(4)-8(b)(1)(i)(B)(1) or
(2), the Plan shall provide a gateway contribution to Participants required to
benefit under this allocation to the extent described in Section
1.401(a)(4)-8(b)(1)(vi). All Participants not included in an allocation group
above shall be considered as not benefiting under this allocation for the
Contribution Period unless otherwise is required to pass the nondiscriminatory
amount testing pursuant to Section 1.401(a)(4)-8 of the Treasury Regulations.
The Employer shall notify the Plan Administrator of the amount allocable to each
group.

(2)          401(k) Safe Harbor Formula - The Nonelective Employer Contribution
specified in the 401(k) Safe Harbor Nonelective Employer Contributions Addendum
is intended to satisfy the safe harbor contribution requirements under Sections
401(k) and 401(m) of the Code such that the "ADP" test (and, under certain
circumstances, the "ACP" test) is deemed satisfied. Please complete the 401(k)
Safe Harbor Nonelective Employer Contributions Addendum to the Adoption
Agreement. (Choose only if Option 1.07(a), Deferral Contributions, is checked.)

(5)  The following replaces Subsection 1.12(b):

(b)          Discretionary Formula - The Employer may decide each
Contribution  Period  whether  to  make  a discretionary Nonelective Employer
Contribution on behalf of "eligible" Participants in accordance with Section
5.10 of the Basic Plan Document.

(4)          Participant Group Allocation Method – The Nonelective Employer
Contribution is allocated first at the Employer's discretion among the employee
groups with the same allocation rate, as identified below. The amount allocated
to each such group shall then be allocated among the "eligible" Participants
within such group in the ratio that each "eligible" Participant's Compensation
for the Plan Year bears to the total Compensation paid to all "eligible"
Participants within the group.

(A)          Employee Groups – Allocation groups will be determined in the
following manner:

(1)          Each "eligible" Participant will be considered his own allocation
group.

Note: The specific categories of "eligible" Participants should be such that
resulting allocations are provided pursuant to a definite predetermined formula
that complies with Treasury Regulations Section 1.401-1(b)(1)(ii).

(B)         Unless the Plan can be restructured in accordance with regulations
under Code Section 401(a)(4) to provide uniform percentages of Compensation to
"eligible Participants", the Plan will not satisfy a design-based safe harbor
pursuant to the regulations under Code Section 401(a)(4). If the Plan cannot be
restructured, the Plan shall be required to satisfy the nondiscriminatory amount
requirement by testing in accordance with Section 1.401(a)(4)-2(a) of the
Treasury Regulations. If the Plan is required to pass cross-testing in
accordance with Section 1.401(a)(4)-8 of the Treasury Regulations to satisfy the
nondiscriminatory amount requirement and the Plan does not meet the exception
found in Section 1.401(a)(4)-8(b)(1)(i)(B)(1) or (2), the Plan shall provide a
gateway contribution to Participants required to benefit under this allocation
to the extent described in Section 1.401(a)(4)-8(b)(1)(vi). All Participants not
included in an allocation group above shall be considered as not benefiting
under this allocation for the Contribution Period unless otherwise is required
to pass the nondiscriminatory amount testing pursuant to Section 1.401(a)(4)-8
of the Treasury Regulations. The Employer shall notify the Plan Administrator of
the amount allocable to each group.





Volume Submitter Defined Contribution Plan – 10/2014

PS Plan

85085-1576113141AA

 2014 FMR LLC

All rights reserved

6



DocuSign Envelope ID: 14D00CCC-4D31-40B9-BB87-02CE16CBA6A6

Note: The requirements of Treasury Regulations Section 1.401(k)-1(a)(6)
(describing what constitutes a cash or deferred arrangement with respect to
Self-Employed Individuals) applies to the allocation formula under this Option.
Therefore, the allocation formula should be structured so that application of
the formula does not create a cash or deferred arrangement with respect to a
Self-Employed Individual (e.g., by permitting partners to directly or indirectly
vary the amount of contribution made on their behalf).

(6)  The following is added at the end of Subsection 1.18(a) as a new Subsection
1.18(a)(1) and supersedes Article 9 to the extent required:

(1)          Loan not Due on Termination. If a Participant with an outstanding
loan balance terminates employment with the Employer and all Related Employers,
the outstanding principal and accrued interest on such loan shall not be
immediately due and payable as provided in Section 9.11 of the Basic Plan
Document. Instead, such loan shall continue to be payable in accordance with the
provisions of the loan note and Article 9 of the Basic Plan Document.

(7)  The following replaces Section 19.05:

19.05. Costs of Administration.  All reasonable costs and expenses (including
legal, accounting, and employee communication fees) incurred by the
Administrator and the Trustee in administering the Plan and Trust may be paid
from the forfeitures (if any) resulting under Section 11.08, from the suspense
account described in this Section, if any, or from the remaining Trust Fund. All
such costs and expenses paid from the remaining Trust Fund shall, unless
allocable to the Accounts of particular Participants, be charged against the
Accounts of all Participants as provided in the Service Agreement.

Amounts a service provider agrees to credit to the Plan in recognition of the
service provider’s compensation for Plan services will be allocated to a
suspense account from which the Administrator may pay Plan expenses and/or
allocate amounts to the Accounts of Participants and Beneficiaries pro rata
based on their Account balances in the Trust excluding amounts invested in a
loan pursuant to Article 9. Any amounts so allocated shall not constitute
“annual additions” (as defined in Subsection 6.01(a)) under the Plan.

Volume Submitter Defined Contribution Plan – 10/2014

PS Plan

85085-1576113141AA

 2014 FMR LLC

All rights reserved

7

